Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                        No. 04-12-00482-CV

                                          Earl SEABRON,
                                              Appellant

                                                  v.

                                        Ayesha SEABRON,
                                             Appellee

                       From the 78th District Court, Wichita County, Texas
                                   Trial Court No. 134,732-B
                          Honorable W. Bernard Fudge, Judge Presiding

   BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
awarding appellee Ayesha Seabron past military retired pay is REVERSED, and the cause is
REMANDED to the trial court for the entry of a judgment awarding past military retired pay
consistent with this opinion. We further MODIFY the award of attorney’s fees and reduce the
award by the amount of $1,010. In all other respects, the judgment of the trial court is AFFIRMED.

       Costs of the appeal are taxed against the party incurring same.

       SIGNED August 30, 2013.


                                                   _____________________________
                                                   Rebeca C. Martinez, Justice